The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 27, 2015

                                       No. 04-14-00246-CR

                                   Destyn David FREDERICK,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00041-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        On July 21, 2015, appellant filed a pro se motion to suspend electronic filing and a pro se
reply brief, asserting appointed counsel had abandoned the appeal. Appellate counsel, however,
timely filed an appellant’s brief in this appeal on April 20, 2015, and the filing of a reply brief is
not mandatory under the Texas Rules of Appellate Procedure. In Texas, appellants do not have a
right to hybrid representation. Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).
Therefore, appellant’s pro se motion and reply brief are STRICKEN and will not be considered
by the court.

       It is so ORDERED on the 27th day of July, 2015.


                                                      PER CURIAM


ATTESTED TO:         ____________________________
                     Keith E. Hottle
                     Clerk of Court